Citation Nr: 1742327	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  13-18 419A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from February 1966 to February 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO).  

The issue of entitlement to service connection for a tooth disability as secondary to the Veteran's service-connected sinusitis has been raised by the record in a December 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  The Veteran currently has asthma that is shown by competent medical evidence to be causally related to his service-connected sinusitis and/or service-connected rhinitis.

2.  The Veteran currently has migraine headaches that are shown by competent medical evidence to be causally related to his service-connected sinusitis and/or service-connected rhinitis.


CONCLUSIONS OF LAW

1.  Service connection for asthma as secondary to the Veteran's service-connected sinusitis and/or service-connected rhinitis is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016). 

2.  Service connection for migraine headaches as secondary to the Veteran's service-connected sinusitis and/or service-connected rhinitis is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits and applies to the instant claim.  Inasmuch as this decision grants the benefits sought, there is no reason to belabor the impact of the VCAA since any notice defect or duty to assist omission is harmless.  

Service connection may be granted for a disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for a disability diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303.  To substantiate a claim of service connection, there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).   

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.; Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A.        § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran states that his asthma and migraine headaches are the result of his service-connected sinusitis and/or service-connected rhinitis.  

The Veteran's service treatment records are silent for complaints, treatment, or diagnoses of asthma or migraine headaches.  Postservice, he received diagnoses of both.

In October 2011 correspondence, the Veteran's VA treating physician stated that the Veteran has chronic migraine headaches and asthma "which are exacerbated by his chronic sinusitis."  

On April 2012 VA respiratory and headaches examinations, the examiner opined that the Veteran's migraine headaches are not likely to be aggravated by or secondary to sinusitis "as per medical literature"; he did not identify any specific medical literature.  He further opined that, while asthma is not caused by rhinitis or sinusitis, it "can be at least as likely as not aggravated" by such.

Following that examination, the Veteran submitted medical articles noting that allergic rhinitis increases the likelihood of having migraine headaches and may also influence the frequency of attacks.

The Board notes that there is positive and negative evidence, specifically with respect to the Veteran's claim of service connection for migraine headaches.  However, the Board finds that the April 2012 VA examiner's opinion lacks rationale by simply citing to "medical literature."  The Board therefore accords at least equal weight to the Veteran's VA treating physician who opined that the Veteran's migraine headaches and asthma are exacerbated by his chronic sinusitis and the medical article submitted which shows that allergic rhinitis tends to increase the likelihood of having migraine attacks.  Thus, the evidence is in relative equipoise and the benefit-of-the-doubt doctrine is for application.  Accordingly, the Board finds that the Veteran's asthma and migraine headaches are secondary to his service-connected sinusitis and/or service-connected rhinitis and therefore grants service connection for each.  38 C.F.R. §§ 3.303, 3.310; see also Allen, 237 F.3d at 1381.


ORDER

Service connection for asthma is granted.

Service connection for migraine headaches is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


